Citation Nr: 1749358	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide, and as secondary to service-connected type 2 diabetes mellitus (diabetes).  


REPRESENTATION

Veteran represented by:  Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In June and November 2015, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.    


FINDING OF FACT

Hypertension is as likely as not due to the service-connected diabetes.   


CONCLUSION OF LAW

Hypertension is secondary to service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for hypertension.  He asserts that he incurred the disorder during service in Vietnam as the result of herbicide exposure there.  He also claims that he developed hypertension as the result of service-connected diabetes.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, a service connection finding is warranted for hypertension.    

First, the medical evidence establishes that the Veteran has hypertension.  This diagnosis is noted in VA compensation examination reports dated during the appeal period, the most recent of which is dated in August 2016.    

Second, the Veteran has been service-connected for diabetes since September 2010.   

Third, the medical evidence is in a state of relative equipoise with regard to whether hypertension is secondary to diabetes.  See 38 C.F.R. § 3.310.  

On the one hand, the Veteran's private treating physicians found hypertension due to diabetes.  In notes dated in September and October 2011, and in December 2013, these physicians indicate a causal relationship between the two diseases.  The opinions are probative insofar as they are provided by treating physicians, those presumably familiar with the Veteran's medical condition and problems.  However, the opinions are also limited in that neither doctor indicated a review of the claims file.  Further, neither doctor explained how hypertension would be due to diabetes.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Certain other medical evidence counters the Veteran's claim to service connection.  The record contains VA medical opinions dated in December 2010, August 2015, and June and August 2016.  These opinions counter the Veteran's claim, with the first three opinions finding hypertension unrelated to diabetes, and the latter opinion finding hypertension unrelated to herbicide exposure in the Republic of Vietnam.  However, the opinions are also of diminished probative value in that none is supported by a sound rationale, or explained sufficiently.  In previous remands, the Board found the December 2010 and August 2015 opinions inadequate because neither was sufficiently explained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pursuant to the November 2015 remand, the June and August 2016 opinions were provided.  As with the earlier opinions, however, these opinions are not adequately explained.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The meaning of the conclusion in the June 2015 opinion is not entirely clear - "it is less likely than not that this veteran[']s hypertension is [aggravated] beyond its natural course due to his diabetes type 2."  Further, assuming that this is an opinion against the Veteran, the examiner did not discuss any evidence of record in support of the conclusion that hypertension is not aggravated by diabetes.  The August 2015 opinion clearly indicates that hypertension is likely not due to herbicides exposure.  But other than citing negative findings in service treatment records, the examiner did not discuss why herbicides exposure would not lead to hypertension later.  As such, these negative opinions are of diminished probative value as well.  See Bloom, supra.  

This service connection claim has been in appellate status since December 2013.  The Board has sought medical commentary and analysis on two previous occasions.  The Board will not remand this matter again for the purpose of seeking medical commentary on this issue.    

Based on the foregoing, a service connection finding is warranted here - the Board cannot find that a preponderance of the evidence is against the claim to service connection for hypertension.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and to grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     




(Continued on the next page)


ORDER

Entitlement to service connection for hypertension, as due to the service-connected diabetes, is granted.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


